Case 1:19-cv-01868-NRN Document 41 Filed 11/21/19 USDC Colorado Page 1 of 1



 From:            Timothy Sheridan
 To:              sabra.millett@judicial.state.co.us
 Subject:         19-cv-01868-NRN
 Date:            Friday, November 22, 2019 9:44:00 AM
 Attachments:     19-cv-01868_mo remand.pdf
                  19-cv-01868_NEF.pdf


 Hello,

 This case has been remanded to the District Court for the City and County of Denver. Attached are
 the NEF and the certified copy of the order.

 Regards,

 Tim Sheridan
